ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Kenny Construction Company                  )      ASBCA No. 59756
                                            )
Under Contract No. DACW27-02-C-0025         )

APPEARANCES FOR THE APPELLANT:                     Joseph S. Guarino, Esq.
                                                   Christopher M. Burke, Esq.
                                                    Varela, Lee, Metz & Guarino, LLP
                                                    Tysons Comer, VA

APPEARANCES FOR THE GOVERNMENT:                    Thomas H. Gourlay, Jr., Esq.
                                                    Engineer Chief Trial Attorney
                                                   Kimberly J. Sabo, Esq.
                                                    Engineer Trial Attorney
                                                    U.S. Army Engineer District, Chicago

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 25 July 2017

                                                ~___,~~
                                                ~
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59756, Appeal of Kenny Construction
Company, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals